Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he voluntarily left his employment without good cause. Claimant was employed by a corporation of which he was the sole stockholder for many years. Claimant sold the business and, as a result, lost his employment. There was no specific agreement that claimant would stay on after the sale of the business. Claimant lost his employment through his own volition in selling the .business. The record does not indicate any compelling necessity for the sale of the business. Substantial evidence supports the board’s decision (Matter of Gaudio [Catherwood], 28 AD2d 1038; Matter of Parnes [Catherwood], 27 AD2d 630; Matter of Liebermann [Catherwood], 25 *618AD2d 903). Decision affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.